   Case: 4:21-cv-00183-SEP Doc. #: 1 Filed: 02/12/21 Page: 1 of 14 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


NANCY THOMPSON and WEIBIN LAM,

                       Plaintiffs,                       Civil Action No.: 4:21-cv-00183

       v.                                                (Removed from the Circuit Court
                                                         of St. Louis City, Missouri,
GENERAL MOTORS LLC and MICHAEL                           Cause No.: 1922-CC10777001)
HUNTER,

                       Defendants.

            DEFENDANT GENERAL MOTORS LLC’S NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant General Motors LLC (“GM

LLC”) hereby removes the above-captioned case to the United States District Court for the

Eastern District of Missouri, Eastern Division. The grounds for removal are as follows:

                                       BACKGROUND

       A.     Prior Proceedings in this Court

       1.     Plaintiffs Nancy Thompson and Weibin Lam (“Plaintiffs”) commenced this

litigation against Defendants GM LLC, Joe-K Used Cars, LLC (“Joe-K Used Cars”), and

Michael Hunter (“Hunter”) in the Circuit Court of the City of St. Louis, Missouri, Cause No.

1922-CC10777. (Ex. A – Summons and First Am. Pet.)

       2.     On August 27, 2019, GM LLC timely and properly removed the case to this Court

on the basis that Plaintiffs had fraudulently joined Joe-K Used Cars and Hunter, as such,

complete diversity existed between Plaintiffs and GM LLC. (Case No.: 4:19-cv-02422, Doc. 1 –

Notice of Removal.)
   Case: 4:21-cv-00183-SEP Doc. #: 1 Filed: 02/12/21 Page: 2 of 14 PageID #: 2




        3.       On August 29, 2019, Plaintiff Weibin Lam filed a Motion to Amend Complaint,

requesting leave to amend his Complaint to bring a claim against his co-Plaintiff’s decedent, (the

Estate of) Nikita Thompson, who is a Missouri citizen. (Doc. 11 – Plaintiff Weibin Lam’s

Motion to Amend Complaint and Memorandum in Support.) Both GM LLC and Joe-K Used

Cars opposed that Motion. (Docs. 13, 14.)

        4.       On December 30, 2019, this Court issued its Memorandum and Order granting

Plaintiff Weibin Lam’s Motion to Amend, and remanding the case to the Circuit Court for the

City of St. Louis, Missouri. (Doc. 20.)

        5.       In its Order granting the Motion to Amend, the Court assumed for the purposes of

the Motion to Amend only, and without deciding, that Joe-K Used Cars and Hunter were

fraudulently joined:

        GM’s Notice of Removal alleges defendants Hunter, a Missouri citizen, and Joe-K Used Cars, a
        Missouri company, were fraudulently joined by plaintiffs in order to prevent removal of this action
        to federal court. Because the plaintiffs are also Missouri citizens, unless those defendants were
        fraudulently joined, complete diversity would not exist and this Court would not have subject
        matter jurisdiction. Plaintiffs have not addressed GM’s allegations of fraudulent joinder and have
        not separately moved to remand the action to state court. However, for purposes of this motion
        only, I will assume without deciding that Hunter and Joe-K Used Cars were fraudulently joined
        because the case would be remanded even if those defendants were fraudulently joined and this
        Court otherwise had subject-matter jurisdiction.

(Id. at n. 1.)

        B.       Subsequent State Court Proceedings

        6.       Following this Court’s December 30, 2019 order granting the Motion to Amend

and remanding the case, Plaintiffs filed their Third Amended Petition on January 6, 2020 in the

Circuit Court for the Twenty-Second Circuit, St. Louis City, Missouri. (Ex. B – Third Am. Pet.)

Plaintiffs’ Third Amended Petition included Plaintiff Weibin Lam’s claim against his co-

Plaintiff’s decedent, Nikita Thompson. (Id.)




                                                        2
   Case: 4:21-cv-00183-SEP Doc. #: 1 Filed: 02/12/21 Page: 3 of 14 PageID #: 3




       7.      On January 7, 2020, Joe-K Used Cars filed its Renewed Motion to Dismiss,

setting the hearing date for that Motion for February 19, 2020. (Ex. C – Joe-K Used Cars

Renewed Motion to Dismiss.) Plaintiffs did not oppose that Motion, and instead dismissed Joe-

K Used Cars the day prior to the hearing. (Ex. D – Plaintiffs’ Dismissal of Defendant Joe-K

Used Cars.)

       8.      Upon information and belief, Defendant Hunter has not been served with

Plaintiffs’ Third Amended Petition. Regardless, Hunter has not answered or otherwise appeared

in the case, nor have Plaintiffs taken any steps at all to prosecute their purported claim against

him. And as further set out below, both Hunter and Joe-K Used Cars were fraudulently joined

by Plaintiffs in an attempt to destroy diversity.

       C.      Judgment and Order Concluding Plaintiff Weibin Lam’s Claim Against the
               Estate of Nikita Thompson

       9.      On October 26, 2020, Plaintiff Weibin Lam filed a Petition for Approval of

Wrongful Death Settlement and Distribution of Wrongful Death Settlement. (Ex. E – Pet. for

Approval of Wrongful Death Settlement.)             In support of that Petition, two affidavits were

submitted – one from Plaintiff Weibin Lam, the decedent’s husband, and the other from

Chokchai Siripaph, the decedent’s father, requesting approval of the settlement.           (Ex. F –

Affidavits of W. Lam and C. Siripaph.) As support for their Petition approving the settlement,

Plaintiff Lam and Chokchai Siripaph both affirmed that they “agree with this settlement and

believe it to be in my best interest and the best interest of all Petitioners” and that they “forever

waive any right to a jury trial against SAFECO or Nikita Thompson.” (Id.)

       10.     On January 19, 2021, the Honorable Craig K. Higgins, Circuit Judge for the

Twenty Eighth Circuit Court (St. Louis City) entered a Judgment and Order Approving




                                                     3
   Case: 4:21-cv-00183-SEP Doc. #: 1 Filed: 02/12/21 Page: 4 of 14 PageID #: 4




Wrongful Death Settlement Pursuant to § 537.095 RSMO. (Ex. G – Judgment and Order

Approving Wrongful Death Settlement.)

            SHORT AND PLAIN STATEMENT OF GROUNDS FOR REMOVAL

       A.      This Court Has Removal Jurisdiction

       11.     Federal law permits defendants sued in state court to remove a “civil action … of

which the district courts of the United States have original jurisdiction … to the district court of

the United States for the district and division embracing the place where such action is pending.”

28 U.S.C. § 1441(a).

       12.     Because St. Louis, Missouri is within this Court’s judicial district, this Court

“embrac[es] the place where [this] action is pending” and has removal jurisdiction under 28

U.S.C. § 1441(a). Venue is also proper in this Court pursuant to 28 U.S.C. §§ 105(a)(1) and

1441(a), because the United States District Court for the Eastern District of Missouri, Eastern

Division is the federal judicial district and division that covers the Circuit Court of the City of St.

Louis, Missouri, where this action was originally filed.

       B.      There is Complete Diversity Under 28 U.S.C. § 1332

       13.     Federal law also defines this Court’s “original jurisdiction” to include actions

where (1) there is complete diversity between plaintiffs and defendants; and (2) the amount in

controversy exceeds $75,000, exclusive of interest and costs. See 28 U.S.C. § 1332.

       14.     At all times, Plaintiffs and their decedents were residents of St. Louis or St. Louis

County, Missouri. (Ex. B at ¶¶ 3, 4.) Accordingly, Plaintiffs are citizens of Missouri.

       15.     GM LLC was at the time of filing of the lawsuit and still is a limited liability

company organized under the laws of the State of Delaware with its principal place of business

in the State of Michigan. Accordingly, for purposes of the Court's diversity jurisdiction, GM




                                                  4
   Case: 4:21-cv-00183-SEP Doc. #: 1 Filed: 02/12/21 Page: 5 of 14 PageID #: 5




LLC’s citizenship is that of each of its members. See Hukic v. Aurora Loan Services, 588 F.3d

420, 427 (7th Cir. 2009). The only member of General Motors LLC is General Motors Holdings

LLC.    General Motors Holdings LLC, also a Delaware limited liability company with its

principal place of business in Michigan, owns 100% of General Motors LLC. The only member

of General Motors Holdings LLC is General Motors Company. General Motors Company, a

Delaware corporation with its principal place of business in Michigan, owns 100% of General

Motors Holdings LLC. Therefore, complete diversity exists between Plaintiffs and GM LLC.

       16.     Upon information and belief, Defendant Hunter and (dismissed) Defendant Joe-K

Used Cars are Missouri citizens. (Ex. B at ¶¶ 5, 6.) However, and as further set out below,

because these defendants were fraudulently joined and are not necessary and indispensable

parties, their citizenship is disregarded in evaluating federal diversity jurisdiction. See Douglas v.

Imerys Talc Am., Inc., 2019 U.S. Dist. LEXIS 24729, *6 (E.D. Mo. 2019); see also Wiles v.

Capitol Indem. Corp., 280 F.3d 868, 871 (8th Cir. 2002) (“Joinder is fraudulent and removal is

proper when there exists no reasonable basis in fact and law supporting a claim against the

resident defendants.”)

       17.     The citizenship of the Estate of Nikita Thompson is also not considered because

the settlement and subsequent Judgment and Order Approving Wrongful Death Settlement

between Plaintiff Weibin Lam and the Estate of Nikita Thompson is “final enough to support

removal.” Chohlis v. Cessna Aircraft Co., 760 F. 2d 901 (1985); see also Allmond v. Dorel

Juvenile Grp., Inc., 2019 U.S. Dist. LEXIS 164823, *6 (W.D. Mo. 2019) (holding that

“[n]umerous cases have held a settlement with a party is a voluntary act of the plaintiff and

supports proper removal.”); Midwestern Indem. Co. v. Brooks, 779 F.3d 540, 544 (8th Cir.

2015); Navarro Sav. Ass’n v. Lee, 446 U.S. 458, 460-61 (1980).




                                                  5
   Case: 4:21-cv-00183-SEP Doc. #: 1 Filed: 02/12/21 Page: 6 of 14 PageID #: 6




       C.      Defendants Michael Hunter and Joe-K Used Cars Were Fraudulently Joined

       18.     In their Petition, Plaintiffs assert automotive product liability claims against GM

LLC arising from a December 18, 2018 crash that occurred on 39th Street in St. Louis, Missouri.

(Ex. B at ¶ 52.) Plaintiffs allege that their decedents were traveling in a 2008 Chevrolet Corvette

when it was struck by a 2003 Mercury Mountaineer that had run a red light. (Id.) The driver of

the Mountaineer is an unknown third-party, who had stolen the vehicle. (Id. at ¶ 51.)

       19.     Plaintiffs alleged that Joe-K Used Cars negligently sold and/or entrusted the

Mountaineer to Hunter. (Id. at Count I, II). However, shortly after Joe-K Used Cars filed its

Motion to Dismiss, Plaintiffs dismissed their claims against it. (Ex. C, D.)

       20.     Plaintiffs allege that Hunter was negligent for, inter alia, failing to lock the

Mountaineer and leaving his keys in it. (Ex. B at ¶¶ 75-82.) Plaintiffs have not served Hunter

with their Third Amended Petition.

       21.     Plaintiffs joinder of Joe-K Used Cars and Hunter was and is fraudulent because

there exists no reasonable basis in fact and law to support the claims against these two

Defendants. Joinder is fraudulent “when a plaintiff files a frivolous or illegitimate claim against

a non-diverse defendant solely to prevent removal.” In re Prempro Prods. Liab. Litig., 591 F.3d

613, 620 (8th Cir. 2010). When determining if a party has been fraudulently joined, a court

“considers whether there is any reasonable basis in fact or law to support a claim against a

nondiverse defendant.” Id. And if “applicable state precedent precludes the existence of a cause

of action against a defendant, joinder is fraudulent.” Filla v. Norfolk & Southern Ry., 336 F.3d

806, 810 (8th Cir. 2003).

       22.     Under Missouri law, “in any action for negligence, the plaintiff must establish that

the defendant had a duty to protect the plaintiff from injury, the defendant failed to perform that




                                                 6
   Case: 4:21-cv-00183-SEP Doc. #: 1 Filed: 02/12/21 Page: 7 of 14 PageID #: 7




duty, and the defendant's failure proximately caused injury to the plaintiff.” Lopez v. Three

Rivers Electric Cooperative, Inc., 26 S.W.3d 151, 155 (Mo. banc 2000). “Whether a duty exists

is purely a question of law.” Id. “The touchstone for the creation of a duty is foreseeability.”

Madden v. C & K Barbecue Carryout, Inc., 758 S.W.2d 59 (Mo. 1998). “A duty of care arises

out of circumstances in which there is a foreseeable likelihood that particular acts or omissions

will cause harm or injury.” Id. “Where the existence of a duty is established, however, it is not

one to protect against every possible injury which might occur.” Hoover's Dairy, Inc. v. Mid-

America Dairymen, Inc., 700 S.W.2d 426, 431 (Mo. banc 1985) (citations omitted). “Rather, it

is generally measured by whether or not a reasonably prudent person would have anticipated

danger and provided against it.” Id.

       23.     Under applicable Missouri law, Plaintiffs have not, nor have they ever, set forth

colorable claims against Joe-K Used Cars and Hunter because any determination that either

owed a duty to Plaintiffs’ decedents would be completely incompatible with Missouri law. Not

only were these Defendants not a party to the underlying crash, but a determination that an

automotive dealership owes a duty to screen its customers and assess whether they can be

“entrusted” with a vehicle is untenable. See Beasley v. Best Car Buys, Ltd., 363 P.3d 777 (Colo.

App. Ct. 2015) (holding that an automotive vendor who sold a vehicle to a customer that struck a

motorcycle days later owed no duty to the injured motorcyclist for failing to investigate their

driving history and absence of license).

       24.     Further, as to Hunter, the Mountaineer was stolen and operated by an unknown

thief. (See Ex. B at ¶ 51.) “A duty to protect against the criminal acts of third parties is

generally not recognized because such activities are rarely foreseeable.”       L.A.C. v. Ward

Parkway Shopping Ctr. Co., L.P., 75 S.W.3d 247, 257 (Mo. 2002).                Moreover, “[t]he




                                               7
   Case: 4:21-cv-00183-SEP Doc. #: 1 Filed: 02/12/21 Page: 8 of 14 PageID #: 8




overwhelming weight of authority holds that the owner of an automobile who parks the car in a

public area with the keys in the ignition is not liable to a motorist or a pedestrian injured by the

negligent driving of a thief who has an accident after stealing the car.” Finicchio v. Mahler, 37

S.W.3d 300, 303 (Mo. Ct. App. 2000). In short, there is no “reasonable basis for predicting that

[Missouri] law might impose liability based upon the facts involved.” Filla, 336 F.3d at 811; see

also Menz v. New Holland N.Am., Inc. 440 F.3d 1002 (8th Cir. 2006) (affirming district court’s

denial of motion to remand and finding of fraudulent joinder because the plaintiff’s product

liability claims against a defendant who serviced the allegedly defective tractor were “[not]

colorable under Missouri law” because defendant did not owe plaintiffs a duty).

       25.     Additionally, Plaintiffs’ claims against Joe-K Used Cars and Hunter do not

present colorable claims under Missouri law because Plaintiffs cannot possibly meet the

threshold for causation. “Proximate cause is a question of law for the trial court.” Payne v. City

of St. Joseph, 135 S.W.3d 444, *451 (Mo. Ct. App. 2004). Because Plaintiffs’ decedents’

injuries were the result of a series of intervening events over which neither Joe-K Used Cars nor

Hunter had control, there can be no finding of proximate causation. See Buck v. Union Elec. Co.,

887 S.W.2d 430, 434 (Mo. Ct. App. 1994) (intervening cause is a new and independent force

which so interrupts the chain of events that it becomes the responsible, direct, proximate and

immediate cause of the injury).

       D.      The Amount in Controversy is Satisfied

       26.     The amount in controversy requirement of 28 U.S.C. § 1332 is also satisfied.

Under 28 U.S.C. § 1332(a), the amount in controversy in a case where federal jurisdiction is

based on diversity of citizenship must exceed $75,000, exclusive of interest and costs. As the

Supreme Court has made clear, “a defendant's notice of removal need include only a plausible




                                                 8
   Case: 4:21-cv-00183-SEP Doc. #: 1 Filed: 02/12/21 Page: 9 of 14 PageID #: 9




allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee

Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014); see also 28 U.S.C. § 1446(c)(2)

(“the notice of removal may assert the amount in controversy”). While GM LLC denies that

Plaintiffs are entitled to any monetary or other relief, it is plain from the allegations and relief

sought by Plaintiffs in the Third Amended Petition that “the amount in controversy exceeds the

jurisdictional threshold.” Dart Cherokee, 135 S. Ct. at 554. For example, Plaintiffs allege in the

Petition that “as a direct and proximate result of GM’s conduct, Nikita Thompson and Chananya

Siripaph sustained significant injuries that resulted in their deaths … [they] sustained substantial

pain and suffering from their injuries, until their deaths.” (Ex. B at ¶ 121.) Plaintiffs further

allege that they have “incurred the loss of their son and wife and their consortium, services,

companionship, comfort, instruction, guidance, counsel, training and support arising from their

deaths.” (Id.) Plaintiffs’ allegations, including but not limited to the foregoing, make clear that

the amount in controversy exceeds $75,000, exclusive or interest and costs. Therefore, the

jurisdictional amount-in-controversy requirement under § 1332(a) is satisfied.

       E.      The Notice of Removal is Timely

       27.     GM LLC timely filed its initial Notice of Removal pursuant to 28 U.S.C. §

1446(b). (Case No.: 4:19-cv-02422, Doc. 1 – Notice of Removal.)

       28.     At the time GM LLC filed its initial Notice of Removal, the case was removable

because complete diversity existed between Plaintiffs and GM LLC, the amount in controversy

exceeded $75,000 exclusive of interest and costs, and Defendants Joe-K Used Cars and Hunter

were fraudulently joined. Therefore, the one-year limitation on removal, set forth in 28 U.S.C. §

1446(b), is inapplicable because the one-year time limit only applies when the case stated by the

initial pleading is not removable. 28 U.S.C. § 1446(b); Brown v. Tokio Marine Fire Ins. Co.,




                                                 9
    Case: 4:21-cv-00183-SEP Doc. #: 1 Filed: 02/12/21 Page: 10 of 14 PageID #: 10




284 F.3d 871 (8th Cir. 2002). Further, even if the one-year time limit set forth in 28 U.S.C. §

1446(b) is applicable, which GM LLC respectfully submits is not, “[s]trategic conduct intended

to deny the defendant the opportunity to remove the case to federal court demonstrates bad

faith.” Sloss v. Tyson Fresh Meats, 2018 U.S. Dist. LEXIS 229567, *9 (S.D. Iowa 2018); Bristol

v. Ford Motor Co., 2016 U.S. Dist. LEXIS 148867, *12 (E.D. Mo. 2016) (considering whether

the plaintiff “did not actively litigate her claims against” the non-diverse defendant in deciding

bad faith). Here, Plaintiffs have not actively litigated their claims against the Defendants that

were fraudulently joined. “Actively litigating” may be described as “asserting valid claims,

taking discovery, negotiating settlement, seeking default judgments if the defendant does not

answer the complaint, et cetera.” Id. at *11. As such, Plaintiffs are estopped from asserting an

one-year limitation argument.

        29.    On January 19, 2021, the Honorable Craig K. Higgins, Circuit Judge for the

Twenty Second Circuit Court (St. Louis City), entered a Judgment and Order Approving

Wrongful Death Settlement Pursuant to § 537.095 RSMO. This Notice of Removal, therefore,

has been timely filed. See 28 U.S.C. 1446(b); Williams v. Ford Motor Co., 2012 U.S. Dist.

LEXIS 160202, *5 (E.D. Mo. 2012); Wright-Basch v. Wyeth, 2012 U.S. Dist. LEXIS 97459

(E.D. Mo, 2012) (one-year time limit does not run from any later amendment or other pleading).

        F.     The Notice of Removal is Proper

        30.    In accordance with 28 U.S.C. § 1446(a), attached to this Notice of Removal is a

copy of all process, pleadings, and orders served upon GM LLC in this litigation.1




1
 In addition to the pleadings and orders attached as Exs. A – G, also attached are: Ex. H – GM
LLC’s Answer, Aff. Defenses, and Reliance on Jury Demand; Ex. I – Nikita Thompson’s Ans. to
Third Am. Compl.; and Ex. J – Agreed Protective Order.


                                               10
 Case: 4:21-cv-00183-SEP Doc. #: 1 Filed: 02/12/21 Page: 11 of 14 PageID #: 11




       31.     Because Defendant Hunter was fraudulently joined, and Joe-K Used Cars was

dismissed (as well as being fraudulently joined), their consent to removal is not required. See

Couzens v. Donohue, 854 F.3d 508, 513 (8th Cir. 2017) Nor is the consent of The Estate of

Nikita Thompson required. See Thorn v. Amalgamated Transit Union, 305 F.3d 826, 833 (8th

Cir. 2002); Bristol, 2016 U.S. Dist. LEXIS 148867, *8; Chohlis, 760 F.2d at 903 n. 2;

Midwestern, 779 F.3d at 543-44 (removal was proper where the plaintiffs settled with the

driver’s estate because the estate was no longer a real party in interest for purposes of defeating

diversity jurisdiction or consenting to removal).

       32.     Pursuant to 28 U.S.C. § 1446(d), the undersigned certifies that immediately after

the filing of this Notice of Removal in this Court, a Notice of Notice of Removal will be filed in

the Circuit Court of the City of St. Louis, Missouri and will be served on all parties.

       33.     If any question arises as to the propriety of the removal of this action, GM LLC

requests the opportunity to present a brief and requests oral argument in support of removal.

                                         CONCLUSION

       In conclusion, because (1) there is complete diversity between Plaintiffs and GM LLC;

(2) Defendants Joe-K Used Cars and Hunter were fraudulently joined; (3) Plaintiff Weibin Lam

voluntarily and conclusively resolved his claim against the Estate of Nikita Thompson and a

Judgment and Order Approving Wrongful Death Settlement Pursuant to § 537.095 RSMO was

entered; (4) the amount in controversy exceeds $75,000 exclusive of interest and costs; and (5)

this Notice of Removal is otherwise proper and timely, diversity jurisdiction exists under 28

U.S.C. § 1332, and this case falls within this Court’s jurisdiction under 28 U.S.C. § 1441(a).




                                                 11
 Case: 4:21-cv-00183-SEP Doc. #: 1 Filed: 02/12/21 Page: 12 of 14 PageID #: 12




       WHEREFORE, Defendant GM LLC gives notice that the above- captioned litigation has

been removed from the Circuit Court of the City of St. Louis, Missouri to the United States

District Court for the Eastern District of Missouri, Eastern Division.




                                                12
 Case: 4:21-cv-00183-SEP Doc. #: 1 Filed: 02/12/21 Page: 13 of 14 PageID #: 13




Date: February 12, 2021             Respectfully submitted by:

                                    BRYAN CAVE LEIGHTON PAISNER LLP

                                    By: /s/ Stephen G. Strauss ___________
                                    Stephen G. Strauss, MO #: 45018
                                    Timothy J. Hasken, MO #: 62929
                                    211 N. Broadway, Suite 3600
                                    St. Louis, Missouri 63102
                                    T: (314) 259-2000
                                    F: (314) 259-2020
                                    sgstrauss@bclplaw.com
                                    tim.hasken@bclplaw.com

                                    Attorneys for General Motors LLC




                                      13
 Case: 4:21-cv-00183-SEP Doc. #: 1 Filed: 02/12/21 Page: 14 of 14 PageID #: 14




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 12, 2021, my office served copies of the foregoing

Notice of Removal and all Exhibits thereto upon the following by first class United States mail,

postage prepaid:

O’LEARY,       SHELTON,     CORRIGAN,            THE SIMON LAW FIRM, P.C.
PETERSON, DALTON 7 QUILLIN, LLC                  John G. Simon, Esq.
James D. O’Leary, #45964                         Kevin M. Carnie Jr., Esq.
The University Tower                             800 Market Street, Suite 1700
1034 South Brentwood, Blvd.                      St. Louis, MO 63101
Penthouse 1-A, 23rd Floor                        jsimon@simonlawpc.com
St. Louis, MO 63117                              kcarnie@simonlawpc.com
T: (314)405-9000
F: (314)405-9999                                 Attorneys for Plaintiff Weibin Lam
Oleary@osclaw.com
                                                 LAW OFFICES OF ROUSE AND CARY
WOLFF ARDIS, P.C.                                Robert D. Rowland
Patrick M. Ardis, #53961                         10733 Sunset Office Drive, Suite 400
5810 Shelby Oaks Drive                           St. Louis, Missouri 63127
Memphis, TN 38134                                T: (314) 965-5440
T: (901)763-3336                                 Robert.Rowland@libertymutual.com
F: (901)763-3376
pardis@wolffardis.com                            Counsel for Estate of Nikita Thompson

Counsel for Plaintiff Nancy Thompson

MICHAEL HUNTER
4977 Fountain Ave., 1st Floor
St. Louis, MO 63113




                                              14
